DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 7/22/2022 has been received and will be entered.
Claim(s) 8 is/are pending.
Claim(s) 1-7 and 9-13 is/are acknowledged as cancelled.

Response to Arguments
Specification
I. With respect to the objection to the specification failing to provide proper antecedent basis for the claimed subject matter, the objection is obviated by amendment and is accordingly WITHDRAWN.  


Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1, 2, 3, 4 and 6 under 35 U.S.C. 103 as being unpatentable over Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of: 	(i) Muramatsu, et al., Rice Husk-Derived Graphene with Nano-Sized Domains and Clean Edges, Small 2014; 10(14): 2766-2770 with Supporting Information (hereinafter “Muramatsu at __”), and (ii) Janghorban, et al., Effect of catyalyst and process parameters on the production of silicon carbide from rice hulls, Ceramics International 1999; 25: 7-12 (hereinafter “Janghorban at __”), the rejection is mooted by cancellation and is accordingly WITHDRAWN.  
II. With respect to the rejection of Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of: 	(i) Muramatsu, et al., Rice Husk-Derived Graphene with Nano-Sized Domains and Clean Edges, Small 2014; 10(14): 2766-2770 with Supporting Information (hereinafter “Muramatsu at __”), and further in view of: (ii) Presser, et al., Carbide-Derived Carbons – From Porous Networks to Nanotubes and Graphene, Adv. Funct. Mater. 2011; 21: 810-833 (hereinafter “Presser at __”), and (iii) Janghorban, et al., Effect of catyalyst and process parameters on the production of silicon carbide from rice hulls, Ceramics International 1999; 25: 7-12 (hereinafter “Janghorban at __”), the rejection is mooted by cancellation and is accordingly WITHDRAWN.     
III. With respect to the rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Wang, et al., Nanocarbons from rice husk by microwave plasma irradiation: From graphene and carbon nanotubes to graphenated carbon nanotube hybrids, Carbon 2015; 94: 479-484 with Supporting Information (hereinafter “Wang at __”) in view of: (i) Muramatsu, et al., Rice Husk-Derived Graphene with Nano-Sized Domains and Clean Edges, Small 2014; 10(14): 2766-2770 with Supporting Information (hereinafter “Muramatsu at __”), and further in view of: (ii) Linares-Solano, et al., NaOH and KOH for Preparing Activated Carbons Used in Energy and Environmental Applications, International Journal of Energy, Environment and Economics 2012; 20(4): 59-91 (hereinafter “LS at __”), and (iii) Janghorban, et al., Effect of catyalyst and process parameters on the production of silicon carbide from rice hulls, Ceramics International 1999; 25: 7-12 (hereinafter “Janghorban at __”), the rejection is mooted by cancellation and is accordingly WITHDRAWN.    

Allowable Subject Matter
I. Claim 8 is allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736